THE COURT.
An action for the balance of an account for labor and materials furnished at defendants’ request.
The defendants alleged that plaintiff’s claim is based upon a contract for the erection of certain buildings; that it filed a lien for a balance declared to be unpaid thereunder of $11,318; that subsequently upon the payment of $10,818 plaintiff agreed to and did release said lien and accepted said sum in full settlement of its claim. It was further alleged by way of cross-complaint that certain of the work done failed to conform to the plans and specifications, due to which defendants suffered damage.
The court found against the defendants, and entered judgment for plaintiff in the amount prayed.
Defendants, who have appealed, make no complaint as respects the denial of relief under their cross-complaint, *533but contend that tbe findings against tbe alleged settlement are unsupported.
It appears that although there were numerous claimants for work and materials furnished in the erection of defendants’ building the plaintiff alone filed a lien upon the property. It is admitted that the smaller claimants accepted a ten per cent deduction from their claims and that plaintiff released its lien. Whether it also agreed to a deduction as claimed by defendants was an issue in the case. Plaintiff’s president testified that there was no such agreement, and that its lien was released merely to enable defendants to borrow money on the property. In this connection the court’s finding was as follows: “That it is true that in the course of negotiations between plaintiff and defendants, defendants submitted to the plaintiff and the other claimants a proposal to pay them 90 per cent of their several demands in full settlement of such demands, but that they would not borrow the money which it was necessary for them to borrow at an interest rate of 12 per cent per annum in order to pay such sums unless their proposal should be accepted, and that if their proposal wa£ not accepted they would place every obstacle furnished by law in their way to prevent collection; that all of the claimants except plaintiff accepted said proposal, but plaintiff in response to said proposal stated to defendants that it would upon payment to it of a sum of $500.00 less than what was due it release its lien, which was filed in volume 547 of Official Records of San Mateo county, page 103, and which lien it did release, but that it would not consent to a reduction of 10 per cent in its demand.”
The testimony on this question was conflicting, but the trial court found in accordance with plaintiff’s version of the transaction. The credibility of witnesses and the weight to be given their testimony were questions for that court (Code Civ. Proc., sec. 1847), and we cannot say that its findings are unsupported.
There is no merit in the contention that the findings are insufficient or the conclusions of law erroneous.
The judgment is affirmed.